 



Exhibit 10.4

Exhibit B-2

FORM OF [DOMESTIC][FOREIGN] TERM NOTE

September 22, 2003

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
______or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each [Domestic] [Foreign] Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”)
dated as of August 12, 2003 among BioReliance Corporation, a Delaware
corporation (“BioReliance”), BioReliance (Glasgow) Ltd., a Scottish private
limited company (the “Foreign Borrower”; together with BioReliance, the
“Borrowers”), the Guarantors identified therein, the Lenders identified therein,
and Bank of America, N.A., as Administrative Agent, Security Trustee and L/C
Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
[Domestic][Foreign] Term Loan from the date of such [Domestic][Foreign] Term
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.
[Domestic][Foreign] Term Loans made by the Lender may be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its [Domestic][Foreign] Term Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

          [BIORELIANCE CORPORATION]
[BIORELIANCE (GLASGOW) LTD.]       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

 